          Case 3:21-cv-03018-VC Document 14 Filed 08/13/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 ALMAZ ASMELASHE,
                                                  Case No. 21-cv-03018-VC
               Plaintiff,

         v.                                       ORDER ADOPTING MAGISTRATE
                                                  JUDGE'S REPORT AND
 LEE GUESS,                                       RECOMMENDATION
               Defendant.                         Re: Dkt. No. 12




       The Court has reviewed Judge Jacqueline S. Corley's Report and Recommendation to

Dismiss and notes there are no objections to the Report. The Court adopts the Report in every

respect. Accordingly, the Report and Recommendation to Dismiss is GRANTED.

       IT IS SO ORDERED.

Dated: August 13, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
